739 N.W.2d 871 (2007)
WEST MICHIGAN MECHANICAL, INC., Plaintiff-Appellee,
v.
WEST MICHIGAN MECHANICAL SERVICES, L.L.C., a/k/a Quadd City Mechanical, L.L.C., Defendant-Appellant.
Docket No. 134217. COA No. 276613.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and REMAND this case to the Court of Appeals for plenary consideration. Because the February 12, 2007 order of the Ottawa Circuit Court is a postjudgment order awarding attorney fees and costs, it is a final order under MCR 7.202(6)(a)(iv) that is appealable as a matter of right under MCR 7.203(A)(1). We note that there is nothing in the language of MCR 7.202(6)(a)(iv) that distinguishes between postjudgment orders awarding attorney fees incurred prior to a final judgment and such orders awarding attorney fees incurred after final judgment has entered. Moreover, the phrase "other law or court rule" cannot be read as limiting the scope of the rule to orders involving attorney fees incurred prior to entry of a final judgment. Had this Court intended the rule to limit appeals of right from postjudgment orders awarding attorney fees to those involving attorney fees incurred after *872 a final judgment, it would have included language to that effect in the court rule.
We do not retain jurisdiction.